*641In this case, there was judgemnt for the plaintiff, in this court, last January. He was, however, decreed to pay costs, there being a allegation in the answer of the defendant, in the district court, that no amicable demand was made, and no evidence of such a demand hav- *642ing been offered by the plaintiff; it having escaped the attention both of his counsel and this court, that the defendant had, in the petetion, been required to say, on oath, whether an amicable demand had not been made, which he had neglected to do.
East'n District.
July, 1818.
Turner, for the plantiff,
now drew the attention of the court to this error, and prayed that the judgment might be amended. But, THE cOURT was of opinion, that this could not be done, as defendant was out of court, nearly six months having elapsed since the reddition of the judgment:
Moreau, the defendant's counsel,
declining to consent to an amendment, as he was without authority from his client, and a copy of the judgment, with the mandate of this court, to put it into execution, having issued several months ago.